Citation Nr: 0834446	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-00 423	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a 
bayonet wound of the left hip.

2.  Entitlement to service connection for renal calculus.

3.  Entitlement to service connection for a right eye 
disability.

4.  Entitlement to service connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
from August 8, 1945 to June 20, 1946.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
April 2005 and February 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In June and July 
2008, the veteran submitted additional evidence that was not 
reviewed by the RO.  However, he waived RO consideration of 
the additional evidence, permitting the Board to consider 
such records in the first instance.  See 38 C.F.R. § 
20.1304(c).  Hence, the additional evidence is being 
considered.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed May 2001 rating decision declined to reopen 
a claim of service connection for residuals of a bayonet 
wound of the left hip essentially based on a finding that the 
evidence of record showed that the veteran had been wounded 
in his left thigh by a bayonet prior to his period of 
recognized military service.

2.  Evidence received since the May 2001 rating decision 
pertaining to a claim of service connection for residuals of 
a bayonet wound of the left hip is either cumulative to, or 
redundant of, the evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.

3.  The veteran's renal calculus was not manifested in 
service or for many years thereafter, and is not shown to be 
related to service.

4.  The veteran's right eye disability was not manifested in 
service or for many years thereafter, and is not shown to be 
related to service.

5.  The veteran's osteoarthritis was not manifested in 
service or for many years thereafter, and is not shown to be 
related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim seeking service connection for residuals of a bayonet 
wound of the left hip may not be reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection for renal calculus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West, 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

3.  Service connection for a right eye disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West, 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007). 

4.  Service connection for osteoarthritis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West, 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claims 
decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the claim to reopen, a December 2004 letter 
provided the appellant notice of the evidence needed to 
support his claim, and advised him of his and VA's 
responsibilities in the development of the claim.  He was 
also provided notice of the specific evidence needed to 
reopen the claim (See Kent v. Nicholson, 20 Vet. App. 1 
(2006)).  VCAA notice was given prior to the April 2005 and 
February 2006 rating decisions on appeal.  Thereafter, the 
appellant had ample opportunity to respond to the notice 
letter and participate in the adjudicatory/appeal process.  
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a January 2008 letter informed the appellant of 
disability rating and effective date criteria.

The appellant's available service personnel records, service 
treatment records (STRs) and pertinent post-service treatment 
records have been secured.  Evidentiary development in this 
matter is complete to the extent possible.

With respect to the claims for service connection, the 
veteran was provided content-complying notice by letter in 
July 2005, prior to the initial adjudication of the claims in 
February 2006.  The letter explained the evidence necessary 
to substantiate the claims, the evidence VA was responsible 
for providing, and the evidence the veteran was responsible 
for providing.  He has had ample opportunity to respond.  In 
compliance with Dingess/Hartman, supra, a January 2008 letter 
informed him of disability rating and effective date 
criteria.  Neither the veteran nor his representative alleges 
that notice has been less than adequate.

Regarding VA's duty to assist, the veteran's STRs and 
available post-service treatment records have been secured.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claims.

II.  Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  Because 
the claim to reopen was filed after August 29, 2001 (in 
2004), the current regulatory definition of the new and 
material evidence under 38 C.F.R. § 3.156(a) applies.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

For purposes of determining entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department and, (2) the document 
contains needed information as to length, time, and character 
of service, and (3) in the opinion of VA, the document is  
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of § 
3.203(a), the VA shall request verification of service from 
the service department.  38 C.F.R. § 3.203(c).  With respect 
to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerilla.  38 C.F.R. §§ 3.40, 3.41; Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Philippine Army personnel records, including an Affidavit for 
Philippine Army Personnel, show that the veteran served in 
the military service of the Philippine Commonwealth from 
November 1941 to 1946.  The medical evidence of record shows 
that the veteran sustained a bayonet wound to his left hip on 
January 8, 1942.  This wound became infected.  Thereafter, 
the service department verified that the veteran had 
recognized active service from August 8, 1945 to June 20, 
1946; specifically, he had recognized guerrilla service from 
August 8, 1945 to October 19, 1945 and Regular Philippine 
Army service from October 20, 1945 to June 20, 1946.  
Following service, a July 1954 VA examination report notes 
the veteran's complaints of left hips pain and findings of a 
smooth, nonadherent scar on the left hip measuring 1 inch by 
1/3 inch.  Examination revealed no appreciable limitation of 
motion of the left hip.  Lay statements submitted by the 
veteran's former comrades indicate that the veteran was 
wounded while fighting the Japanese in January 1942.

Service connection for a left hip scar (residual of a bayonet 
wound) was granted by a September 1954 rating decision.  
Thereafter, in a September 1955 rating decision, the RO 
severed service connection for left hip scar (residual of a 
bayonet wound), noting that the veteran's left hip injury 
occurred more than three years prior to his recognized 
military service.  The appellant was notified of this 
decision and of his appellate rights in September 1955; he 
did not appeal the decision and it became final.  See 38 
U.S.C.A. § 7105.

By an unappealed rating decision in July 1989, the RO denied 
reopening of a claim of service connection for (residual of a 
bayonet wound), finding that the evidence of record did not 
tend to show that the veteran's bayonet wound was incurred 
during a recognized period of military service.  Evidence 
considered at that time included the evidence considered in 
the September 1955 rating decision.  In addition, private 
treatment records showed the appellant's ongoing complaints 
of residuals of a left thigh wound and other unrelated 
disabilities.  Also, a May 1989 hearing transcript notes that 
the veteran testified that he sustained a bayonet wound in 
January 1942.  He also testified that his military service 
began in November 1941, not August 1945 as indicated by the 
service department. 

By an unappealed rating decision in May 1994, the RO denied 
reopening of a claim of service connection for (residual of a 
bayonet wound), finding that the evidence of record did not 
tend to show that the veteran's bayonet wound was incurred 
during a recognized period of military service.  Evidence 
considered at that time included the evidence considered in 
the July 1989 rating decision.  This includes the duplicate 
medical evidence submitted by the veteran in support of his 
claim to reopen.

By an unappealed rating decision in May 2001, the RO again 
denied reopening of a claim of service connection for 
(residual of a bayonet wound), finding that the evidence of 
record did not tend to show that the veteran's bayonet wound 
was incurred during a recognized period of military service.  
Evidence considered at that time included the evidence 
considered in the May 1994 rating decision.  This includes 
duplicate lay statements and medical evidence submitted by 
the veteran in support of his claim to reopen.  In addition, 
additional treatment records note the veteran's ongoing 
complaints related to a January 1942 bayonet injury.

Evidence received since the May 2001 rating decision 
includes: a transcript of an August 2005 hearing; private 
treatment records and medical statements dated from 1980 to 
2008; a March 2005 VA examination report; and STRs and 
personnel records.  During the August 2005 hearing, the 
appellant essentially testified that he received several 
medals for his military service, and that this service began 
prior to August 1945.  Specifically, he stated that he was 
called to duty in October 1941, and was inducted in November 
1941.  Many of the medical records added to the claims file 
since May 2001 refer to disabilities not herein at issue.  
Others are duplicates of those previously considered in prior 
rating decisions.  In addition, private treatment records 
dated in the years following the appellant's military service 
and the March 2005 VA examination report show ongoing 
complaints of left hip problems related to a January 1941 
bayonet injury.  The STRs and many of the service personnel 
records are duplicates of those previously considered in 
prior rating decisions.  In addition, additional 
certification of the veteran's military service from the 
armed forces of the Philippines shows that he was inducted 
into military service in November 1941.

Regarding the STRs, post-service medical records, VA 
examination report and the personnel records, none tend to 
show that the appellant's bayonet wound was incurred during a 
recognized period of military service.  In particular, the 
Board notes that none of the documents submitted by the 
veteran meet the first requirement of 38 C.F.R. § 3.203(a) as 
they are not documents issued by a United States service 
department.  As this evidence does not relate (positively) to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim.  Regarding testimony 
presented at the August 2005 hearing, no service department 
evidence was submitted to support the appellant's arguments.  
As previously noted, the service department certified that 
the veteran's service in the U. S. Armed Forces was from 
August 8, 1945, to June 20, 1946.  This certification is 
binding on VA; VA has no authority to change or amend the 
finding.  Duro, 2 Vet. App. at 530.

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for residuals of a bayonet wound of the left hip are not met.

III.  Service Connection 

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Certain chronic diseases, such as renal 
disease and arthritis, shall be presumed to have been 
incurred in service when manifest to a compensable degree 
within a prescribed period after service (one year for renal 
disease and arthritis) even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes again that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales, supra (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

A.  Renal Calculus

The veteran's STRs are silent for complaints or findings 
related to renal calculus.

Post-service treatment records show that renal calculus was 
first diagnosed in 2005.  A March 2005 VA patient report form 
notes that X-rays of the left hip revealed possible renal 
calculus.  An April 2005 ultrasound by Dr. OJR notes findings 
of nonobstructing nephroliths within the atrophic left kidney 
and multiple cortical cysts in the right kidney.

In June 2005, the veteran submitted a claim for service 
connection for renal calculus.  

The record does not contain any evidence that the veteran's 
renal calculus was manifested in service; in fact, it was not 
diagnosed until 2005.  Consequently, service connection for 
renal calculus on the basis that it became manifest in 
service or became manifest to a compensable degree within one 
year of discharge from service is not warranted.

The first diagnosis of renal calculus was in 2005, about 59 
years after the veteran's discharge from active duty.  Such a 
long interval of time between service separation and the 
earliest documentation of the disease is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds 
that no additional development, to include for a medical 
examination and/or opinion, is warranted based on the facts 
of this case.  This is because any such medical opinion would 
not establish the existence of an injury in service to which 
current disabilities could be related, nor produce evidence 
supporting a nexus between current disability and service 
(e.g., continuity of complaints).  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).

Although the veteran and his wife maintain that his renal 
calculus was incurred during his military service, a review 
of the claims file revealed that no medical opinion to that 
effect is of record.  Because the veteran and his wife are 
laypersons, their own statements as to the etiology of the 
veteran's renal calculus are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The preponderance of the evidence is against this claim; 
hence, it must be denied.

B.  Right Eye Disability

The veteran's STRs are silent for complaints or findings 
related to a right eye disability.

Post-service treatment records show that a right eye 
disability was first diagnosed in 2005.  A March 2005 
certification from Dr. WFP notes an impression of bilateral 
corneal opacities.  In a June 2005 statement, Dr. MRM 
indicated that he had treated the veteran since January 2005 
for total blindness of the right eye.  

In June 2005, the veteran submitted a claim for service 
connection for a right eye disability (characterized as 
blindness).  Subsequent treatment records note the veteran's 
ongoing complaints of and treatment for right eye problems.

The record does not contain any evidence that the veteran's 
right eye disability was manifested in service; in fact, it 
was not diagnosed until 2005.  Consequently, service 
connection for a right eye disability on the basis that it 
became manifest in service is not warranted.

The first diagnosis of a right eye disability was in 2005, 
about 59 years after the veteran's discharge from active 
duty.  Such a long interval of time between service 
separation and the earliest documentation of the disease is, 
of itself, a factor weighing against a finding of service 
connection.  See Maxson, supra.  The Board finds that no 
additional development, to include a medical examination 
and/or opinion, is warranted based on the facts of this case.  
This is because any such medical opinion would not establish 
the existence of an injury in service to which current 
disabilities could be related, nor produce evidence 
supporting a nexus between current disability and service 
(e.g., continuity of complaints).  Paralyzed Veterans of 
America, supra.

Although the veteran and his wife maintain that his current 
right eye disability was incurred during his military 
service, a review of the claims file revealed that no medical 
opinion to that effect is of record.  Because the veteran and 
his wife are laypersons, their own statements as to the 
etiology of the veteran's right eye disability are not 
competent evidence.  See Espiritu, supra.

The preponderance of the evidence is against this claim; 
hence, it must be denied.

C.  Osteoarthritis

The veteran's STRs are silent for complaints or findings 
related to osteoarthritis.

Post-service treatment records show osteoarthritis was first 
diagnosed in 2000.  A September 2000 medical certificate from 
Dr. NMT notes that the veteran had been diagnosed with 
arthritis of the left hip joint.  In a June 2005 
certification, Dr. MRM indicated that he had been treating 
the veteran for osteoarthritis of the upper and lower 
extremities since January 2005.  

In June 2005, the veteran submitted a claim for service 
connection for osteoarthritis.  

The record does not contain any evidence that the veteran's 
osteoarthritis was manifested in service; in fact, it was not 
diagnosed until 2000.  Consequently, service connection for 
osteoarthritis on the basis that it became manifest in 
service or became manifest to a compensable degree within one 
year of discharge from service is not warranted.

The first diagnosis of osteoarthritis was in 2000, about 54 
years after the veteran's discharge from active duty.  Such a 
long interval of time between service separation and the 
earliest documentation of the disease is, of itself, a factor 
weighing against a finding of service connection.  See 
Maxson, supra.  The Board finds that no additional 
development, to include a medical examination and/or opinion, 
is warranted based on the facts of this case.  This is 
because any such medical opinion would not establish the 
existence of an injury in service to which current 
disabilities could be related, nor produce evidence 
supporting a nexus between current disability and service 
(e.g., continuity of complaints).  Paralyzed Veterans of 
America, supra.

Although the veteran and his wife maintain that his 
osteoarthritis was incurred in service, a review of the 
claims file revealed that no medical opinion to that effect 
is of record.  Because the veteran and his wife are a 
laypersons, their own statements as to the etiology of the 
veteran's osteoarthritis are not competent evidence.  See 
Espiritu, supra.

The preponderance of the evidence is against this claim; 
hence, it must be denied.


ORDER

The appeal seeking to reopen a claim of service connection 
for residuals of a bayonet wound of the left hip is denied.

Service connection for renal calculus is denied.

Service connection for a right eye disability is denied.

Service connection for osteoarthritis is denied.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


